         Case 2:20-cv-02679-KSM Document 21 Filed 12/04/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SANDRA MEREGILDO,                                        CIVIL ACTION

        Plaintiff,
                                                          NO. 2:20-cv-2679-KSM
        v.

 SARAH MILLER, et al.,

        Defendants.


                                           ORDER

       AND NOW, this 4th day of December, 2020, upon consideration of Plaintiff’s Motion

for Leave to Serve Process (Doc. No. 19), and for the reasons discussed in the accompanying

memorandum, it is ORDERED that Plaintiff’s Motion (Doc. No. 19) is DENIED without

prejudice.

IT IS SO ORDERED.



                                                   /s/ Karen Spencer Marston
                                                   ______________________________
                                                   KAREN SPENCER MARSTON, J.
